IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SAMUEL C. POLLINA, DMD AND NEW         : No. 482 WAL 2014
DIMENSIONS DENTISTRY &                 :
ORTHODONTICS, P.C.                     :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
DEBRA DISHONG AND ARTHUR A.            :
KRAVITZ, DMD                           :
                                       :
                                       :
PETITION OF: ARTHUR A. KRAVITZ,        :
DMD                                    :


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.